Citation Nr: 1441336	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
      

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had two periods of active duty service, from October 1972 to April 1973 and November 1974 to March 1976. 

This appeal to the Board of Veteran's Appeals (Board) arose from a June 2007 rating decision in which the RO denied service connection for a lumbar spine disability.  In February 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that month. 

In November 2011, the Veteran appeared for a hearing before a Veterans Law Judge (VLJ).  The VLJ remanded the case in March 2013, so that a medical examination could be conducted.  In February 2013, due to the retirement of the VLJ who heard his case, the Veteran was offered another hearing. 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707 (2013).  The Veteran requested a hearing before a VLJ at the RO. 

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In response to the February 2013 letter offering him the opportunity for another hearing, the Veteran checked a box indicating that he would like to have a hearing before a Veterans Law Judge at his local RO (also known as a Travel Board hearing).  The Veteran then mailed the form to the RO, rather than to the Board, which resulted in a significant delay in processing. 

The requested Board hearing has not been scheduled, nor has the hearing request been withdrawn.  Accordingly, there remains an outstanding request for a Travel Board hearing.
Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

 	Schedule a Travel Board hearing in accordance with the Veteran's February    
 	2013 request.  Notify the Veteran and his representative of the date and time   
 	of the  hearing.  See 38 C.F.R. § 20.704(b)(2013).  After the hearing, the 
 	claims file should be returned to the Board in accordance with current 
 	appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



